Case: 17-13388   Date Filed: 02/21/2018   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13388
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:16-cr-00020-EAK-TBM-3



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                   versus

HAMILTON NOLBERTO CONTRERAS LOPEZ,

                                                       Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 21, 2018)

Before WILSON, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 17-13388     Date Filed: 02/21/2018   Page: 2 of 2


      Darlene Calzon Barror, appointed counsel for Hamilton Nolberto Contreras

Lopez in this direct criminal appeal, has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Contreras Lopez’s conviction

and sentence are AFFIRMED.




                                          2